Citation Nr: 0303932	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  98-19 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain.  (Appeal perfected in August 1992.)

2.  Whether new and material evidence has been submitted to 
reopen claims for service connection for right and left ankle 
disorders and to reopen a claim for service connection for a 
left eye disorder. (These appeals perfected in August 1992.)

3.  Entitlement to an effective date prior to June 20, 1995 
for an increased rating for post-traumatic stress disorder.  
(Appeal perfected in May 1996.)

4.  Whether the claim of entitlement to an effective date 
prior to January 13, 1992 for a 10 percent rating for 
traumatic arthritis of the right ankle was timely appealed.

5.  Whether the claim of entitlement to an effective date 
prior to June 20, 1995 for a 100 percent rating for post-
traumatic stress disorder was timely appealed.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disorder.

7.  Entitlement to an effective date prior to June 25, 1997 
for service connection for residuals of a cerebrovascular 
accident (CVA).

8.  Entitlement to an effective date prior to June 20, 1995 
for an increased rating for hypertension with coronary artery 
disease.

9.  Entitlement to an effective date prior to June 20, 1995 
for an increased rating for lumbar strain with degenerative 
disc disease.

(De novo consideration of the issue of entitlement to service 
connection for a left ankle disorder will be the subject of a 
separate decision of the Board issued at a future date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from June 1967 until his 
retirement in June 1987.  These matters are before the Board 
of Veterans' Appeals (Board) from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The veteran was scheduled for a hearing before a Member of 
the Board at the RO in October 2002.  In August 2002, the 
veteran wrote to the RO and indicated that he no longer 
wished to have such a hearing.  Accordingly, the Board will 
decide the veteran's claims based on the evidence currently 
of record. 

The Board is undertaking additional development on the issue 
of de novo consideration of entitlement to service connection 
for a left ankle disorder, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903 (2002)).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  In November 1997 the veteran signed a document indicating 
that he withdrew his appeal, perfected in August 1992, for an 
increased rating for lumbosacral strain.

2.  In November 1997 the veteran signed a document indicating 
that he withdrew his appeals, perfected in August 1992, of 
his claims that he had submitted new and material evidence 
sufficient to reopen claims for service connection for left 
and right ankle disorders, and to reopen a claim for service 
connection for a left eye disorder.

3.  In November 1997 the veteran signed a document indicating 
that he withdrew his appeal, perfected in May 1996, for an 
effective date prior to June 20, 1995 for an increased rating 
for post-traumatic stress disorder.

4.  In an April 1996 decision, the RO assigned the veteran a 
10 percent rating for his right ankle disorder effective from 
January 13, 1992.

5.  A notice of disagreement with the April 1996 rating 
decision, which assigned a January 13, 1992 effective date 
for a 10 percent rating for a right ankle disorder, was not 
received within one year of notice of that decision.

6.  By rating action in November 1995 the veteran was granted 
a 100 percent rating for post-traumatic stress disorder.

7.  The veteran perfected an appeal with respect to the 
effective date of the 100 percent rating for post-traumatic 
stress disorder in May 1996, but in November 1997 he withdrew 
his substantive appeal with respect to that claim.

8.  In September 2000, the veteran attempted to reopen his 
appeal for an effective date prior to June 20, 1995 for a 100 
percent rating for post-traumatic stress disorder.

9.  A January 1988 rating action denied the veteran's claim 
for service connection for a left ankle disorder.

10.  The veteran did not appeal the January 1988 denial of 
his claim for service connection for a left ankle disorder.

11.  Evidence received since the January 1988 RO 
determination is new, bears directly and substantially upon 
the claim for service connection for a left ankle disorder, 
and, in conjunction with the evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

12.  The veteran's original claim for service connection for 
residuals of a cerebrovascular accident (CVA) was received by 
VA on June 8, 1998, more than a year after his separation 
from active service.

13.  The veteran developed residuals of a cerebrovascular 
accident prior to June 8, 1998, and the RO assigned the 
veteran an effective date of June 26, 1997, for service 
connection for residuals of a cerebrovascular accident.

14.  The RO denied the veteran's claims for an increased 
rating for hypertension by rating actions in April 1992, July 
1993, and September 1994, and the veteran did not perfect 
appeals with respect to those decisions.

15.  The RO received a new claim for an increased rating for 
hypertension on May 20, 1996, in November 1997 the RO granted 
the veteran an increased rating of 30 percent effective from 
June 20, 1995, and the medical evidence prior to June 20, 
1995 does not show diastolic pressure of primarily of 110 or 
more.

16.  The veteran submitted a claim for a compensable rating 
for a low back disorder on January 15, 1992, and appealed the 
RO's April 1992 denial of that claim.

17.  Considering pain on flare-ups, the veteran met the 
criteria for a 40 percent rating for his low back disability 
from January 9, 1992.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant of the issue, perfected in August 1992, of 
entitlement to an increased rating for lumbosacral strain 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2002).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant of the issues, perfected in August 1992, of 
whether the veteran had submitted new and material evidence 
sufficient to reopen claims for service connection for left 
and right ankle disorders, and to reopen a claim for service 
connection for a left eye disorder, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b), (c).

3.  The criteria for withdrawal of a Substantive Appeal by 
the appellant of the issue, perfected in May 1996, for an 
effective date prior to June 20, 1995 for an increased rating 
for post-traumatic stress disorder, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 
20.204(b), (c).

4.  The veteran did not submit a timely filed notice of 
disagreement with the April 1996 rating decision which 
assigned an effective date of January 13, 1992 for a 10 
percent rating for traumatic arthritis of the right ankle.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302(a) (2002).

5.  The veteran's attempt in September 2000 to perfect an 
appeal of a November 1995 rating decision which assigned a 
100 percent rating for post-traumatic stress disorder, 
following a previous withdrawal of a timely appeal, was 
untimely.  38 C.F.R. § 20.302(b) (2002).

6.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a left 
ankle disorder.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002).

7.  The criteria for an effective date earlier than June 26, 
1997 for service connection for residuals of a 
cerebrovascular accident have not been met.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).

8.  The criteria for an award of an effective date prior to 
June 20, 1995, for an increased rating for hypertension, with 
coronary artery disease, have not been met.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.

9.  The criteria for an award of an earlier effective date of 
January 9, 1992, for an increased rating of 40 percent for 
lumbar strain with degenerative disc disease have been met.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Appeals

By rating action in March 1992, the RO determined that new 
and material evidence had not been submitted to reopen the 
veteran's claims for service connection for a right ankle 
disorder, a left ankle disorder, and a left eye disorder.  
The veteran was then denied increased ratings for lumbosacral 
strain and for hypertension in an April 1992 rating action.  
The veteran submitted a timely notice of disagreement with 
respect to the right ankle, left ankle, left eye, and 
lumbosacral strain issues.  A Statement of the Case was 
issued on June 12, 1992 with respect to the veteran's right 
ankle, left ankle, left eye, and lumbosacral strain issues.  
A timely substantive appeal with respect to these issues was 
received by the RO on August 4, 1992.

By rating action in July 1995, the veteran was granted a 
temporary total rating for post-traumatic stress disorder 
from June 20, 1995 to August 1, 1995.  The veteran was again 
granted a temporary total rating for post-traumatic stress 
disorder by rating action in September 1994.  This rating 
action provided the veteran a 100 percent rating for post-
traumatic stress disorder from August 1, 1995 to October 1, 
1995.  The veteran was granted a schedular 100 percent rating 
for post-traumatic stress disorder, effective from October 1, 
1995, by a rating action in November 1995.  The veteran 
timely appealed the November 1995 rating action, claiming 
that he was entitled to a scheduler 100 percent rating for 
post-traumatic stress disorder effective from 1992.

A November 1997 document, signed and dated by the veteran, 
indicates that the veteran wished to revoke all of his 
pending appeals, except claims for special monthly 
compensation.

Under 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.202, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 
20.204(b).

Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c).

As noted above the veteran informed the RO in November 1997 
that he wished to withdraw all of his pending claims except 
for those dealing with special monthly compensation.  
Consequently, there remain no allegations of errors of fact 
or law for appellate consideration regarding the claims to 
reopen service connection for right and left ankle 
disabilities, the claim to reopen service connection for a 
left eye disorder, the claim for an increased rating for 
lumbosacral strain, and the claim for an earlier effective 
date for a 100 percent rating for post-traumatic stress 
disorder.

Accordingly, the Board does not have jurisdiction to review 
these appeals, all which were perfected prior to November 
1997, and they are dismissed without prejudice.

II.  Untimely Appeals  

a.  Right Ankle

The veteran was granted service connection for traumatic 
arthritis of the right ankle by rating action in April 1996.  
Service connection and a noncompensable rating were assigned 
effective July 1, 1987.  This rating decision assigned a 
rating of 10 percent for the veteran's right ankle 
disability, effective from January 13, 1992.  The veteran was 
informed of this decision and his appellate rights by letter 
dated May 23, 1996.

No correspondence was received from the veteran which could 
be considered a notice of disagreement with the effective 
date of the 10 percent rating until June 2, 1997.  In the 
June 2, 1997 letter, the veteran indicated that he thought 
that his right ankle disability should have been assigned a 
compensable rating since 1987.  At the July 1997 RO hearing 
the veteran testified that his right ankle disability was 
just as disabling in 1987 as it was in January 1992 and that 
he should therefore have been assigned a 10 percent rating 
from 1987, instead of in January 1992.

In a December 1998 Statement of the Case the RO explained to 
the veteran that he had submitted an untimely notice of 
disagreement with regard to the January 13, 1992 effective 
date for a 10 percent rating for a right ankle disability.

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a notice of 
disagreement and completed by a substantive appeal after a 
Statement of the Case has been furnished.  38 U.S.C.A. § 
7105(a).  A notice of disagreement need not contain any 
special wording, and merely requires terms which can be 
reasonably be construed as disagreement with the RO decision.  
38 C.F.R. § 20.201.  However, a notice of disagreement must 
be filed within one year from the date of mailing of notice 
of the result of the initial review or determination.  38 
U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  The date of 
mailing the letter of notification is presumed to be the same 
as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  An untimely notice 
of disagreement deprives the Board of jurisdiction to 
consider the merits of an appeal.  38 U.S.C.A. § 7105(c).

Since the June 2, 1997 notice of disagreement was received 
more than a year after the notice of the RO's April 1996 
rating decision assigning an effective date of January 13, 
1992 for the 10 percent rating, it was not timely.  Thus, the 
April 1996 decision on this issue was final.  See 38 U.S.C.A. 
§ 7105(b)(1) and 38 C.F.R. § 20.201.

Because the veteran has not complied with the legal 
requirement for filing a timely notice of disagreement, the 
law is dispositive of the issue, and the claim for an 
effective date prior to January 13, 1992 for a 10 percent 
rating for traumatic arthritis of the right ankle must be 
dismissed on that basis.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).

b.  Post Traumatic Stress Disorder

The veteran's original claim for an effective date prior to 
June 20, 1995 for a 100 percent rating for post-traumatic 
stress disorder was perfected in May 1996.  As noted above, 
the veteran withdrew this claim in November 1997. 

Subsequently, at his September 2000 hearing before a hearing 
officer, the veteran asserted that he was entitled to an 
effective date in 1987 for a 100 percent rating for post-
traumatic stress disorder.  The veteran was assigned a 
schedular 100 percent rating for post-traumatic stress 
disorder by rating action in November 1995.  The effective 
date assigned for the 100 percent rating for post-traumatic 
stress disorder, June 20, 1995, in that decision is now 
final.  Since more than a year has passed since notice of the 
November 1995 rating decision, and more than 60 days has 
passed since the March 1996 Statement of the Case, the 
veteran's attempt to once again perfect an appeal with 
respect to the June 20, 1995 effective date is untimely.  
38 C.F.R. § 20.302.  Since the veteran's claim is untimely, 
the veteran's claim for an effective date prior to June 20, 
1995 for a 100 percent rating for post-traumatic stress 
disorder must be dismissed. 

Because the veteran has not complied with the legal 
requirement for filing a timely substantive appeal, the law 
is dispositive of the issue, and the claim for an effective 
date prior to June 20, 1995 for a 100 percent rating for 
post-traumatic stress disorder must be dismissed on that 
basis.  See Sabonis.

The above dismissed claims are not affected by the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  The VCAA does not affect matters on appeal when the 
question is one limited to purely legal questions.  Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) holding the VCAA 
is not applicable where it could not affect a pending matter 
or could have no application as a matter of law.

The VCAA 

With respect to the remaining issues on appeal, Board has 
given consideration to the provisions of the VCAA.  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, as well as the 
claimant's and VA respective development responsibilities.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues below have proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the reasons and bases for the 
decisions, the relevant law and regulations, and of the types 
of evidence that could be submitted by him in support of his 
claims, and that which the VA would develop.  He was notified 
by correspondence from the RO, including a detailed August 
2001 letter, by rating decisions, by statements of the case 
(SOC), and by supplemental statements of the case, which 
notified him of specific requirements of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claims, and that there 
is no reasonable possibility that further assistance would 
aid in substantiating it.

The veteran has provided testimony at two hearings before a 
hearing officer at the RO.  The veteran's service medical 
records have been obtained.  Post-service VA and private 
medical reports have also been obtained.  Furthermore, the 
veteran has been provided several VA examinations.  The 
veteran claims that there are missing VA medical records that 
would show that he is entitled to an earlier effective date 
for residuals of a CVA.  A review of the record indicates 
that there are no such records missing.  Regardless, as shown 
in the decision below, even if there were such records, they 
would have no effect on the veteran's claim.  There is no 
indication that there exists any evidence which has a bearing 
on this case which has not been obtained.  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

III.  Left Ankle - New and Material Evidence

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002). 

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2002).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2002).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The veteran was denied service connection for a left ankle 
disability and informed of this denial by the RO in January 
1988.  A January 1988 letter informed the veteran that he had 
a year to submit an appeal if he disagreed with the 
determination.  The veteran did not appeal and that 
determination is final.  38 U.S.C.A. § 7105.  

As noted above, in August 1992 the veteran perfected an 
appeal of a claim that he had submitted new and material 
evidence to reopen his claim for service connection for a 
left ankle disorder.  The RO again found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a left ankle disorder in rating 
decisions dated in September 1994, January 1996, and February 
1996.  The March 1992 RO denial was still in appellate status 
at the time of these later rating decisions.  Since the 
veteran withdrew his claim in November 1997, none of the RO 
decisions, dated March 1992, September 1994, January 1996, 
and February 1996, are final with respect to the veteran's 
left ankle claim.  Accordingly, the January 1988 RO decision 
is considered the last final decision denying the veteran 
service connection for a left ankle disorder.

At a July 1998 Decision Review Officer conference, the 
veteran once again requested that his claim for service 
connection for a left ankle disorder be reopened.  The Board 
notes that in a December 1998 Statement of the Case the RO 
indicated that the claim was being denied on a de novo basis.  
The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence submitted, regardless of the RO's action.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the 
issue before the Board is whether new and material evidence 
has been submitted to reopen a claim for service connection 
for a left ankle disorder. 

Evidence on file at the time of the RO's January 1988 
determination consisted of the veteran's service medical 
records and a December 1987 VA examination report.

The veteran's service medical records reveal that the veteran 
injured his ankles in a July 1984 parachute jump, when he 
landed in a pothole.  The assessment was sprained ankles, the 
veteran's ankles were put in ace wraps, and he was given 
crutches.  The April 1987 discharge examination report 
indicates that the veteran had exostosis of the left ankle 
due to broken ankles in 1983.    

On VA examination in December 1987 the veteran asserted that 
he had arthritis of the ankles due to a parachute jump 
injury.  The examiner noted that there was a nodule palpable 
over the left lateral malleolus.  X-rays of the left ankle 
revealed no significant findings.  The radiologist noted that 
there was no un-united chip fracture near the lateral 
malleolus on the left side.  The diagnoses included history 
of bilateral ankle trauma.

Evidence submitted after the January 1988 final RO decision 
includes an April 1993 VA examination report which provides a 
diagnosis of bilateral ankle pain.  The veteran has submitted 
a copy of this report indicating that in the medical history 
section of the examination, the VA physician reported that an 
un-united chip fracture of the left ankle had been shown on 
VA X-ray in 1987.  The Board notes that the December 1987 VA 
X-ray examination report states that there was not an un-
united chip fracture of the left ankle.

Private outpatient treatment records dated in July 1994 
indicate that the veteran had pain in the left ankle, which 
was attributed to a left ankle sprain.  

An August 1994 VA medical record indicates that the veteran 
had degenerative joint disease of the left ankle.  An August 
1995 letter from a VA medical provider also indicates that 
the veteran had degenerative joint disease of the left ankle.

The evidence of record at the time of the January 1988 
determination did not indicate that the veteran had a current 
chronic left ankle disability.  However, the evidence 
received since the January 1988 determination does indicate 
that the veteran has a current chronic left ankle disability, 
namely degenerative joint disease.  Furthermore, the 
veteran's service medical records reveal that the veteran 
experienced a traumatic injury to the left ankle while in 
service.  As such, the newly submitted evidence, when 
considered with all the evidence of record, is material to 
the veteran's claim, and is so significant it must be 
considered in order to fairly decide the merits of the 
claims.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Accordingly, the Board 
finds that veteran's claim for service connection for a left 
ankle disorder must be reopened.

IV.  Effective Date - Stroke

The veteran has been granted service connection for residuals 
of a cerebrovascular accident effective from June 25, 1997.  
The veteran maintains that he is entitled to an effective 
date of October 15, 1995.  In a July 1999 rating action the 
veteran was granted a 40 percent rating for loss of use of 
the right lower extremity effective from June 25, 1997.  The 
loss of use was based on a combination of the veteran's 
service-connected disabilities which were noted to be 
residuals of a CVA, a right ankle disability, and a low back 
disability.  The July 1999 rating action also granted service 
connection for impaired speech and swallowing, residuals of a 
CVA, and for right facial droop, residual of a CVA.  Service 
connection for impaired speech and swallowing, and for right 
facial droop were also granted effective June 25, 1997.  

At the July 1997 hearing before a hearing officer at the RO 
the veteran detailed many of his disabilities, but made no 
mention of a CVA.

A claim for service connection for residuals of a CVA was 
first received from the veteran on June 8, 1998.  The veteran 
stated that he went to a VA hospital in 1997 due to numbness 
on the right side.  He asserted that he had been given 
Tylenol and then told to go home.  The veteran stated that it 
was later determined that he had had a stroke.  

VA outpatient records show that in February 1997 the veteran 
reported intermittent blurred vision and dizzy spells for a 
month.  At that time he reported increased blood pressure.  
The veteran left the VA facility prior to examination, 
stating that he could not wait for care.  A June 25, 1997 
outpatient record indicates that the veteran complained of 
feeling weak and tired.  He reported episodic right-sided 
facial numbness, slurred speech, drooling, and difficulty 
swallowing.  Subsequent VA outpatient records revealed 
continued complaints, and in May 1998 a VA examiner provided 
an impression of status post CVA, with mild residual right 
hemiparesis.

On VA examination in April 1999, it was noted that the 
veteran had a left CVA with a right hemisphere paralysis.  
The examiner noted that the veteran had had the CVA in 1995, 
which was well documented in the veteran's medical records.  

March 2000 letters from M.J.K. and L.C.W. indicate that they 
had accompanied the veteran to a VA hospital on October 15, 
1995.  They stated that at that time the veteran had 
complained of numbness and poor speech.  They reported that 
the veteran was given aspirin and released.  They also stated 
that several months later it had been determined that the 
veteran had actually had a stroke.  

The veteran testified at a hearing before a hearing officer 
in September 2000 that he first went to a VA hospital due to 
a numb feeling and right-sided weakness in October 1995.  The 
veteran believed that there were VA treatment records from 
October 1995 to 1996 that were missing, since none of the VA 
records from that time frame, that he had seen, showed 
treatment for a stroke.  

Under the governing law, the effective date for a grant of 
service connection based on an original claim received more 
than one year after discharge from service is the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

As noted above, the veteran maintains that he originally 
experienced a CVA on October 15, 1995, and maintains that he 
is therefore entitled to service connection from that date.  
However, since the veteran's claim for service connection for 
this disability was received by VA after entitlement arose, 
the actual date upon which the veteran experienced a CVA is 
not controlling for the assignment of the effective date of 
service connection.  The veteran's original claim for service 
connection for residuals of a CVA was received on June 8, 
1998.  Because the claim was received more than a year after 
separation from service, and was received after the date 
entitlement arose, the law provides that the effective date 
of service connection must be the date of receipt of claim.  
Id.  Consequently, even if there were missing VA medical 
records dated prior to June 8, 1998, which showed treatment 
for CVA as asserted by the veteran, such records would have 
no impact on the proper effective date.  Likewise, the April 
1999 VA examiner's statement that the records show that the 
veteran had a CVA in 1995 has no impact in determining the 
proper effective date.

The RO has assigned an effective date of June 25, 1997 as the 
date of service connection for residuals of a CVA.  Since the 
applicable law and regulations do not provide for an 
effective date prior to June 8, 1998, the date of receipt of 
the veteran's claim, the veteran's claim for an effective 
date prior to June 25, 1997, must be denied.  

V.  Effective Date - Low Back and Hypertension

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to that rule applies, however, 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997).  Otherwise, the 
effective date of award is the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2002).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(2), (3).

In a June 1988 rating decision the veteran was granted 
service connection for lumbar strain and for hypertension, 
both effective from July 1, 1987.  The veteran was assigned a 
10 percent rating for hypertension and a noncompensable 
rating for lumbar strain.  The veteran did not appeal the 
assigned ratings.

On January 15, 1992 the RO received a claim for increased 
ratings for low back and hypertension disabilities.  The RO 
denied these claims by rating action in April 1992.  The 
veteran did not submit a substantive appeal with respect to 
the denial of his claim for an increased rating for 
hypertension.  Accordingly the April 1992 RO denial of an 
increased rating for hypertension is final.  The veteran did 
perfect an appeal with respect to the April 1992 RO denial of 
an increased rating for a low back disability.  

By rating action in July 1993, the RO granted the veteran an 
increased rating of 20 percent for low back disability 
effective from January 12, 1991.  This rating decision denied 
the veteran an increased rating for hypertension.  The 
veteran did not appeal the July 1993 RO denial of an 
increased rating for hypertension.

In a September 1994 rating action the RO again denied the 
veteran's claim for a rating higher than the 10 percent 
assigned for hypertension.  The veteran did not appeal this 
decision.

A letter was received from the veteran's representative on 
May 20, 1996 stating that the veteran desired an increased 
rating for hypertension.

At the July 1997 hearing before a hearing officer, the 
veteran asserted that he had met the criteria for a rating 
higher than 10 percent for hypertension ever since 1992.

The veteran was granted service connection for coronary 
artery disease by rating action in November 1997.  The RO 
rated the coronary artery disease as part of the veteran's 
hypertension disability.  The veteran was assigned a 30 
percent rating for hypertension with coronary artery disease, 
effective from June 20, 1995.  This rating decision also 
granted the veteran an increased rating of 60 percent for his 
low back disability, effective from June 20, 1995.  

In his January 1998 notice of disagreement the veteran 
asserted that he was entitled to an effective date of August 
24, 1994 for the increased ratings for his low back and 
hypertension disabilities.  In a June 1998 statement, the 
veteran asserted that his 60 percent rating for his low back 
disability should be effective from 1987.  At a Decision 
Review Officer conference in July 1998, the veteran indicated 
that his increased ratings for low back and hypertensive 
disabilities should be effective from November 12, 1992.  The 
conference notes indicate that the prior indication that the 
veteran thought the 60 percent rating for low back disability 
should be effective from 1987 was incorrect.  

On a December 1998 substantive appeal, the veteran again 
asserted that he should be granted an effective date in 1992 
for his higher ratings for his back and hypertensive 
disabilities.  He stated that he did not believe that he 
should be prevented from having an effective date in 1992 
just because he had not appealed in a timely manner.  He 
pointed out that the VA took two years to answer his claims 
and that a lot of paperwork was lost because the VA took 
longer than it should have.

The veteran testified at the September 2000 hearing that he 
appealed the RO's April 1992 decision denying him an 
increased rating for hypertension and an increased rating for 
a low back disability.  The veteran asserted that these 
appeals had never been resolved and that he should 
consequently be granted effective dates for his increased 
ratings for hypertension and low back disabilities back to 
1992.

a.  Hypertension

Contrary to the veteran's assertions, a review of the record 
reveals that the veteran did not perfect an appeal with 
respect to the April 1992 denial of his claim for an 
increased rating for hypertension.  The veteran did not 
submit a substantive appeal with respect to the claim for an 
increased rating for hypertension following issuance of the 
June 1993 Statement of the Case.  The Board again denied 
claims for increased ratings for hypertension in July 1993 
and September 1994 rating decisions.  The veteran did not 
appeal those decisions and consequently they are final.  
Following the September 1994 rating decision, the first 
correspondence seeking an increased rating for hypertension 
was received from the veteran's representative on May 20, 
1996.  Accordingly, the Board finds that the date of receipt 
of claim for the veteran's most recent claim for an increased 
rating for hypertension is May 20, 1996.

The rating criteria in effect for cardiovascular disorders 
prior to January 1998 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  38 
C.F.R. § 4.104, Diagnostic Code 7101 (effective prior to 
January 12, 1998).

Private medical records dated from April 1994 to July 1994 
revealed readings of 140/110, 150/128, and 150/118.  However, 
nine other, the majority, of the blood pressure readings 
taken during this time period indicated diastolic pressures 
of less than 110.

VA outpatient record in August 1994 indicated that the 
veteran had blood pressure measurements of 168/114 and 
164/116.  April 1995 VA outpatient records indicate blood 
pressure readings of 140/100, 140/102, 150/ 90, and 150/92.  
May 1995 VA outpatient records reveals a reading of 140/96

Since the date of receipt of claim was May 20, 1996, the 
regulation provides for an effective date of increase of up 
to one year before that date, if it is ascertainable that an 
increase in disability had occurred during that time.  
38 C.F.R. § 3.400(o)(2).  In this case the RO granted the 
veteran an effective date of June 20, 1995.  The medical 
evidence prior to June 20, 1995 indicates that the veteran's 
diastolic rating was primarily below 110.  Hence, the 
evidence prior to June 20, 1995 did not show the veteran to 
meet the criteria for more than a 10 percent rating for 
hypertension.  If the veteran had met the criteria for a 
rating in excess of 10 percent prior to June 20, 1995, he 
would have been entitled to a higher rating as far back as 
May 20 1995, one year prior to the date of receipt of his 
claim for an increased rating.  However, the medical evidence 
of record does not show that the veteran had diastolic blood 
pressure primarily above 110 prior to June 20, 1995.  Since 
the date entitlement arose was not prior to June 20, 1995, an 
effective date prior to June 20, 1995 for an increased rating 
for hypertension is not warranted.


b.  Back disability

The award of a 60 percent rating for lumbar strain with 
degenerative disc disease in November 1997, stemmed from the 
veteran's claim for an increased (compensable) rating 
received by the RO on January 15, 1992.  By rating action in 
July 1993, the veteran was granted a 20 percent for his low 
back disorder, effective from January 12, 1991.  The Board 
notes that a statement on the July 1993 rating action that 
the veteran's increased 20 percent rating was a complete 
grant of benefits is incorrect, as the RO did not grant the 
veteran the highest rating available for  low back disorder.  
The November 1997 rating action increased the veteran's 
rating from 20 percent to 60 percent, effective from June 20, 
1995.    

Since the veteran's claim for an increased rating for a low 
back disability was received on January 15, 1992, the 
effective date of increase is potentially up to one year 
before that date, if it is ascertainable that an increase in 
disability had occurred during that time.  38 C.F.R. 
§ 3.400(o)(2).

On January 9, 1992 the veteran complained of right-sided low 
back pain, that radiated into the right quadrant area and 
right leg.  The VA examiner's impression was rule out colon 
pathology and rule out musculo-skeletal pain.  VA X-rays in 
January 1992 revealed possible unilateral left L5 
spondylolysis.  There was mild to moderate narrowing of the 
intervertebral disc space of L5-S1.  In February 1992, the 
veteran complained of back pain, and of increased numbness in 
his right leg and foot.  The provisional diagnoses were rule 
out arthritis, rule out radiculopathy, and rule out nerve 
injury.

On VA examination in April 1993 the veteran had forward 
flexion to 50 degrees, extension to 20 degrees, lateral 
rotation and lateral twist to approximately 25 degrees in 
each direction.  The examiner found no significant 
neurological findings related to the back.

A February 1995 VA outpatient record reveals that the veteran 
had a one-month history of right flank pain.  The diagnostic 
impression was chronic back pain and rule out degenerative 
joint disease of the right hip.  X-rays revealed minimal 
degenerative changes of the lumbar spine.

Limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, 20 percent if it is 
moderate or 40 percent if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Upon consideration of the medical evidence of record, the 
Board notes that on VA examination in April 1993 the veteran 
had only 50 degrees of forward flexion of the lumbar spine.  
The Board further notes that he also only had extension to 20 
degrees, and that lateral rotation and lateral flexion were 
only 25 degrees in both directions .  These findings show 
that the limitation of motion of the veteran's lumbar spine 
was of moderate limitation when the veteran was not having a 
flare-up.  The Board has also considered the disability 
factors set forth in 38 C.F.R. §§ 4.40, 4.45 (2002), to 
include functional loss due to pain on use or during flare-
ups, incoordination, weakened movement and excess 
fatigability on use, in determining the extent of limitation 
of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The record does show that the veteran sought treatment for 
flare-ups of back pain on several occasions between January 
15, 1992 and June 20, 1995.  Considering the veteran's 
complaints of pain during these flare-ups, the Board finds 
that the low back disability more nearly meets the 
requirements for a 40 percent rating for severe limitation of 
motion of the lumbar spine.  A 40 percent rating is the 
maximum rating available for limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292.

As in effect prior to June 20, 1995, a 20 percent rating is 
warranted for intervertebral disc syndrome if it is moderate 
with recurring attacks.  The next higher rating, 40 percent, 
was warranted for severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.  A 60 percent 
rating required pronounced intervertebral disc syndrome 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect prior to June 20, 1995). 

Prior to June 20, 1995, the veteran did not meet the criteria 
for a higher rating for intervertebral disc syndrome.  The 
veteran was not shown to have recurring attacks of 
intervertebral disc syndrome with demonstrable muscle spasms, 
absent ankle jerk with little relief or other symptoms which 
might warrant a higher evaluation under Diagnostic Code 5293.

Diagnostic Code 5295 provides ratings for lumbosacral strain 
based on the severity of the symptomatology.  A 20 percent 
rating is assignable when there is muscle spasm on extreme 
forward bending, or loss of lateral spine motion, unilateral, 
in the standing position.  A 40 percent rating is assignable 
when there is severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295.

Since Diagnostic Code 5295 does not provide for a rating in 
excess of 40 percent, prior to June 20, 1995, the veteran did 
not meet the criteria for a rating in excess of 40 percent 
for lumbosacral strain.  

There are no medical records showing treatment for a back 
disability from January 15, 1991 until January 9, 1992.  
Accordingly, even when the record is considered as a whole, 
the veteran is not entitled to a higher rating for his low 
back disability prior to January 9, 1992.

The preponderance of the evidence does shows that from 
January 9, 1992 until June 20, 1995 the veteran met the 
criteria for a 40 percent rating, and no higher, for his low 
back disability.  Accordingly, the veteran is granted an 
effective date of January 9, 1992 for an increased rating of 
40 percent for his low back disability.


ORDER

The appeal perfected in August 1992 for an increased rating 
for lumbosacral strain, is dismissed.

The appeals perfected in August 1992 of whether new and 
material evidence had been submitted to reopen claims for 
service connection for right and left ankle disorders and to 
reopen a claim for service connection for a left eye 
disorder, are dismissed.

The appeal perfected in May 1996 for an increased rating for 
post-traumatic stress disorder, is dismissed.

A timely notice of disagreement to the April 1996 rating 
action was not filed and the appeal as to entitlement to an 
effective date prior to January 13, 1992 for a 10 percent 
rating for traumatic arthritis of the right ankle is 
dismissed.

The September 2000 claim by the veteran that he should have 
had an effective date prior to June 20, 1995 for assignment 
of a 100 percent rating for post-traumatic stress disorder 
was not a timely appeal, and that claim is dismissed.

New and material evidence having been received, the claim of 
entitlement to service connection for a left ankle disorder 
is reopened, and the appeal is granted to this extent.

Entitlement to an effective date earlier than June 26, 1997 
for a grant of service connection for residuals of a 
cerebrovascular accident is denied.

Entitlement to an increased rating for hypertension, with 
coronary artery disease, prior to June 20, 1995, is denied.

Entitlement to an increased rating of 40 percent for lumbar 
strain, with degenerative disc disease, from January 9, 1992, 
is granted subject to the law and regulation regarding the 
award of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

